IN THE SUPREME COURT OF PENNSYLVANIA
                                     MIDDLE DISTRICT


 SOLID WASTE SERVICES, INC., D/B/A            :   No. 376 MAL 2021
 J.P. MASCARO & SONS,                         :
                                              :
                            Petitioner        :   Petition for Allowance of Appeal
                                              :   from the Order of the
                                              :   Commonwealth Court
                   v.                         :
                                              :
                                              :
 WORKERS' COMPENSATION APPEAL                 :
 BOARD (BOOS),                                :
                                              :
                            Respondent        :


                                         ORDER



PER CURIAM

        AND NOW, this 1st day of December, 2021, the Petition for Allowance of Appeal

is DENIED.




A True Copy Elizabeth E. Zisk
As Of 12/01/2021


Attest: ___________________
Chief Clerk
Supreme Court of Pennsylvania